            Case 1:21-cv-02888-CM Document 5 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WADE R. COCKBURN,

                                 Plaintiff,
                                                                 21-CV-2888 (CM)
                     -against-
                                                                CIVIL JUDGMENT
DISTRICT OF COLUMBIA, et al.,

                                 Defendants.

         Pursuant to the order issued June 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis (“IFP

application”) or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     Click here to enter a date.
           New York, New York

                                                           COLLEEN McMAHON
                                                          United States District Judge
